Citation Nr: 1520635	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  12-01 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to August 1983.

This matter is on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing is of record.

This appeal is comprised of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents in this case should be incorporated into his VBMS file.

This appeal was previously remanded by the Board in September 2014 for further development and is now ready for disposition.  


FINDING OF FACT

Hepatitis C was not shown in service or for many years thereafter, and is unrelated to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed entitlement to service connection for hepatitis C.  Specifically, at his hearing before the Board in April 2013, he asserted that he had a number of experiences while on active duty that could have led to an infection, such as getting tattoos while overseas and other incidental contact with blood.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, as the Veteran has not been diagnosed with one of the enumerated disorders listed under 38 C.F.R. § 3.309(a), application of 38 C.F.R. § 3.303(b) is not warranted.

In this case, the Board determines that service connection is not warranted, based on the evidence of record.  As an initial matter, the Veteran's induction physical examination in January 1979 did record a pre-service episode of "hepatitis" in 1974. He has also described this event as an episode of jaundice.  However, at a November 2013 VA examination, the examiner clarified that laboratory analysis in August 2013 confirmed that the Veteran was also positive for hepatitis A.  

Based on the notes contained in the induction physical, in conjunction with the VA examiner's comments, the Board may conclude that the 1974 episode was hepatitis A, and that there is no pre-service history of hepatitis C.  

However, the service treatment records also do not indicate that the Veteran contracted hepatitis C while in service.  Specifically, these records do not reflect complaints of, treatment for, or a diagnosis related to hepatitis C while in service.  Significantly, the Veteran's separation physical examination in July 1983 fails to document any complaints of, or observed symptoms related to, hepatitis C or a liver disorder.   

In fact, the post-service evidence does not reflect symptoms related to hepatitis C for many years after the Veteran left active duty service.  Specifically, the first indication of hepatitis C was not until a routine blood laboratory analysis in May 2004, which confirmed the presence of hepatitis C antibodies.  

The Board emphasizes that this first indication of hepatitis C is approximately 21 years after the Veteran left active duty.  

Even though service connection for a disorder such as this may not be shown simply based on continuity of symptoms, see Walker, 708 F.3d at 1331, such a large gap in treatment also weighs against the Veteran's assertion that his hepatitis C infection happened while on active duty.  

The lack of symptoms for years notwithstanding, service connection may still be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, however, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

As an initial matter, the evidence of record does not contain any medical evidence indicating that the Veteran's hepatitis C began in service, nor has any physician suggested that such a relationship exists.  To the contrary, a VA examiner who evaluated the Veteran's symptoms in November 2014 opined that the Veteran's hepatitis C was less likely than not related to his active duty service.  In support of this opinion, the examiner noted that there were no documented liver-related complaints in service and that the Veteran has engaged in a number of high-risk activities both in and since service. 

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

It is true that the VA examiner's opinion may be somewhat unclear, as it appears to attribute the Veteran's hepatitis C infection to "high risk behaviors of his choice," even though these activities were sometimes during active duty.  However, this comment does not render the opinion inadequate, because any implication that the Veteran's hepatitis C is due to in-service activities would be speculation at best.  On the other hand, the mere speculation that his hepatitis C was caused in service is far outweighed by his lack of liver functioning symptoms during service.  This conclusion is further supported by the fact that the Veteran characterized himself to be in good health at his separation physical in July 1983 and at a National Guard physical examination in February 1986 support this conclusion.   

Simply stated, while we agree with the Veteran that this problem could have begun during service, the Board finds that the best evidence in this case and all the facts of this case make it less likely (a less that 50% chance) that this problem began during service or was caused by an event in service. 

In evaluating this claim, the Board has also considered the statements made by the Veteran relating his hepatitis C to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of hepatitis C.  See Jandreau, 492 F.3d at 1377, n.4.  Because hepatitis C is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's hepatitis C are found to lack competency.

While the Veteran is competent to discuss symptoms he experiences due to his hepatitis C, the Board finds his recollections of symptoms since active duty service to be inaccurate when compared to other evidence of record.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Here, the evidence includes a February 1986 physical examination for the National Guard, where the Veteran characterized himself as in "excellent health."  Moreover, the Board cannot ignore that he did not submit a claim for many years after service.  
Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

Service connection for hepatitis C is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


